Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated February 10, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 23 and 33-34 drawn to an invention nonelected without traverse and with traverse, respectively, in the reply filed on July 15, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).

Claim Rejections - 35 USC § 112
I.	Claims 15-22, 24-30, 32 and 35 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The rejection of claims 15-22, 24-30, 32 and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 15-22, 24-30, 32 and 35 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 15-22, 24-30, 32 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
	Claim(s) 15, 18, 21-22, 24-25 and 32 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiesner (US Patent No. 3,065,154).
	The rejection of claims 15, 18, 21-22, 24-25 and 32 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiesner has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 16-17 and 26-30 have been rejected under 35 U.S.C. 103 as being unpatentable over Wiesner (US Patent No. 3,065,154) as applied to claims 15, 18, 21-22, 24-25 and 32 above.

	The rejection of claims 16-17 and 26-30 under 35 U.S.C. 103 as being unpatentable over Wiesner as applied to claims 15, 18, 21-22, 24-25 and 32 above has been withdrawn in view of Applicant’s amendment.

II.	Claim 19 has been rejected under 35 U.S.C. 103 as being unpatentable over Wiesner (US Patent No. 3,065,154) as applied to claim 15, 18, 21-22, 24-25 and 32 above, and further in view of Donaghy (US Patent No. 4,093,756).
	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Wiesner as applied to claim 15, 18, 21-22, 24-25 and 32 above, and further in view of Donaghy has been withdrawn in view of Applicant’s amendment.

III.	Claim 20 has been rejected under 35 U.S.C. 103 as being unpatentable over Wiesner (US Patent No. 3,065,154) as applied to claims 15, 18, 21-22, 24-25 and 32 above, and further in view of Rohrer et al. (US Patent No. 2,997,429).
	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Wiesner as applied to claims 15, 18, 21-22, 24-25 and 32 above, and further in view of Rohrer et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 35 has been rejected under 35 U.S.C. 103 as being unpatentable over Wiesner (US Patent No. 3,065,154) as applied to claims 15, 18, 21-22, 24-25 and 32 above, and further in view of Lodermeyer et al. (US Patent Application Publication No. 2008/0257743 A1).

	The rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Wiesner as applied to claims 15, 18, 21-22, 24-25 and 32 above, and further in view of Lodermeyer et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35
	lines 1-2, recite “wherein the strike plating comprises etching the activated titanium substrate prior to actuating the current source”.

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in new claim 35. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).
Applicant’s specification discloses that:
To begin strike plating, the current source 460 is actuated such that an electric current is passed between the substrate 456 and the nickel anode 458, and a deposit forms on the substrate 456. Optionally, prior to initiating a cathodic strike, an anodic strike (substrate 456 functions 

as the anode) may be performed to etch the substrate 456 (page 17, [0078]).


	The etching is disclosed as an anodic strike, and that requires the current source to be activated in order to perform it. 

Claim Rejections - 35 USC § 103
I.	Claims 15-19, 21-22, 24-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Wiesner (US Patent No. 3,065,154) and Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1).
Regarding claim 15, Carey teaches a method for depositing a tin-bismuth alloy onto a titanium substrate, the method comprising: 
• immersing the titanium substrate (= when the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]] in an activation solution (= a chemical activation process) [page 8, [0046]] for a predetermined period of time to yield an activated titanium substrate (= the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface) [page 9, [0051]];
• strike plating the activated titanium substrate (= in one embodiment of the invention, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]], and
• electrodepositing (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]] the tin-

bismuth alloy (= bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used) [page 32, [0195]] onto the strike deposit (= the metal alloy coating is applied to the surface of the base metal, the surface of the intermediate barrier metal layer, and/or an existing metal alloy coating by a plating process) [page 13, [0061]].
The method of Carey differs from the instant invention because Carey does not disclose the following:
a.	The activation solution comprising: water; an ammonium salt comprising a 
fluorine-containing anion; and sulfuric acid.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
Wiesner teaches an alkali metal halogen etching bath for the preparation of titanium and its alloys for plating. The bath formulation comprises:
NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

(col. 1, line 71 to col. 2, line 7) and sulfuric acid (= sulfuric acid has been used with other fluoride ion containing salts to supply the hydrogen and fluoride ion concentrations) [col. 2, lines 19-21]. In general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex (col. 1, lines 65-68). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the activation solution described by Carey with wherein the activation solution comprises: water; an ammonium salt comprising a fluorine-containing anion; and sulfuric acid because a bath formulation of:
		NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

 and sulfuric acid prepares titanium and its alloys for plating by completely ridding the surface of all oxides.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein the strike plating comprises: 
· immersing the activated titanium substrate and a nickel anode in a bath, the bath comprising an electrolyte solution; and 
· actuating a current source such that an electric current is passed between the activated titanium substrate and the nickel anode to form a strike deposit on the activated titanium substrate.
Carey teaches that the intermediate metal barrier is applied to part of or the complete surface of 

the base metal by a plating process, a plating and subsequent flow heating process, a metal spraying process, a coating roller process, and/or immersion process in molten metal prior to applying the metal alloy coating to the base metal surface. Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
Miyamoto teaches that:
To improve the adherence of the tin plating, preferably, the surface oxide film of the porous metal body is removed by strike nickel plating just before tin plating, and the porous metal body is placed in a tin plating liquid without drying. This process can increase the adherence of the coating layer (page 7, [0151]).

 	For example, strike nickel plating may be performed under the following conditions. Specifically, a Wood's strike nickel bath having a composition containing 240 g/L of nickel chloride and 125 ml/L of hydrochloric acid (specific gravity: about 1.18) is prepared and adjusted to have room temperature, and nickel or carbon is used as an anode (pages 7-8, [0152]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by Carey with wherein the strike plating comprises: immersing the activated titanium substrate and a nickel anode in a bath, the bath comprising an electrolyte solution; and actuating a current source such that an electric current is passed between the activated titanium substrate and the nickel anode to form a strike deposit on the activated titanium substrate because strike nickel plating in a Wood’s strike nickel bath using a nickel anode improves the adherence of a tin plating by removing the surface oxide film of the porous metal body.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 16, the method of Carey differs from the instant invention because Carey does not disclose wherein the predetermined period of time is a time between about 5 seconds and about 120 seconds.
Wiesner teaches that in general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex (col. 1, lines 65-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined period of time described by the Carey combination with wherein the predetermined period of time is a time between about 5 seconds and about 120 seconds because:
(i)	Considering that Wiesner is silent as to the predetermined period of time, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the predetermined period of time through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re 

Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05]; and
(ii)	One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the predetermined period of time by routine experimentation that would have completely rid the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
Regarding claim 17, the method of Carey differs from the instant invention because Carey does not disclose wherein the predetermined period of time is a time between about 20 seconds and about 40 seconds.
Wiesner teaches that in general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex (col. 1, lines 65-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined period of time described by the Carey combination with wherein the predetermined period of time is a time between about 20 seconds and about 40 seconds because:
(i)	Considering that Wiesner is silent as to the predetermined period of time, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the predetermined period of time through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result 

effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05]; and
(ii)	One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the predetermined period of time by routine experimentation that would have completely rid the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Regarding claim 18, Wiesner teaches removing the activated titanium substrate from the activation solution after the predetermined period of time has elapsed; and after the removing, rinsing the activated titanium substrate with a rinsing fluid (= (6) Reimmersed in alkali metal halogen etching bath and (7) Rinsed in distilled water) [col. 1, lines 61-62)]. 
The purpose of the various rinsing step is to prevent undue contamination of the etching and plating baths (col. 1, lines 68-70).
	Regarding claim 19, Wiesner teaches wherein the rinsing fluid is deionized water (= rinsed in deionized water) [col. 3, line 21].
	Regarding claim 21, Wiesner teaches wherein the ammonium salt comprises at least one of ammonium bifluoride and ammonium tetrafluoroborate (= NH4F·HF) [col. 2, line 4; and col. 3, line 57].
	Regarding claim 22, Wiesner teaches wherein the ammonium salt is ammonium 

bifluoride (= NH4F·HF) [col. 2, line 4; and col. 3, line 57].
	Regarding claim 24, Wiesner teaches wherein the ammonium salt is present at a concentration ranging from about 10 grams per liter to about 150 grams per liter, based on a total volume of the activation solution (= NH4F·HF … Approx. 15 grams/liter) [col. 2, line 4; and col. 3, line 57].
	Regarding claim 25, Wiesner teaches wherein the ammonium salt is present at a concentration ranging from about 20 grams per liter to about 120 grams per liter, based on a total volume of the activation solution (= NH4F·HF … Approx. 15 grams/liter) [col. 2, line 4; and col. 3, line 57].
	Regarding claim 26, the method of Carey differs from the instant invention because Carey does not disclose wherein the ammonium salt is present at a concentration ranging from about 40 grams per liter to about 100 grams per liter, based on a total volume of the activation solution.
	Wiesner teaches that:
In general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex. The purpose of the various rinsing step is to prevent undue contamination of the etching and plating baths (col. 1, lines 65-70).

Early experiments in the formulation of the alkali metal halogen etching bath for the preparation of titanium and its alloys for plating has led applicant to the following preferred bath formulation:
		NaHSO4 ------------------------- Approx. 235 grams/liter.
		NH3FHF ------------------------- Approx. 15 grams/liter.
		KF -------------------------------- Approx. 50 grams/liter.
		HF (48% solution) ------------ Approx. 120 milliliter/liter.

(col. 1, line 71 to col. 2, line 7).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ammonium salt described by the Carey combination with wherein the ammonium salt is present at a concentration ranging from about 40 grams per liter to about 100 grams per liter, based on a total volume of the activation solution because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of the ammonium salt in the alkali metal halogen etching bath by routine experimentation that would have completely rid the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Furthermore, it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].

Regarding claim 27, the method of Carey differs from the instant invention because Carey does not disclose wherein the ammonium salt is present at a concentration of about 80 grams per liter, based on a total volume of the activation solution.
Wiesner teaches that:
In general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a more uniform layer of complex. The purpose of the various rinsing step is to prevent undue contamination of the etching and plating baths (col. 1, lines 65-70).

Early experiments in the formulation of the alkali metal halogen etching bath for the preparation of titanium and its alloys for plating has led applicant to the following preferred bath formulation:
		NaHSO4 ------------------------- Approx. 235 grams/liter.
		NH3FHF ------------------------- Approx. 15 grams/liter.
		KF -------------------------------- Approx. 50 grams/liter.
		HF (48% solution) ------------ Approx. 120 milliliter/liter.

(col. 1, line 71 to col. 2, line 7).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ammonium salt described by the Carey combination with wherein the ammonium salt is present at a concentration of about 80 grams per liter, based on a total volume of the activation solution because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of the ammonium salt in the alkali metal halogen etching 

bath by routine experimentation that would have completely rid the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Furthermore, it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
Regarding claim 28, the method of Carey differs from the instant invention because Carey does not disclose wherein the sulfuric acid is present at a concentration ranging from about 1 percent by volume to about 70 percent by volume, based on a total volume of the activation solution.
	Wiesner teaches that sulfuric acid has been used with other fluoride ion containing salts to supply the hydrogen and fluoride ion concentrations (col. 2, lines 19-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sulfuric acid described by the Carey combination with wherein the sulfuric acid is present at a concentration ranging from about 1 

percent by volume to about 70 percent by volume, based on a total volume of the activation solution because:
(i)	Considering that Wiesner is silent as to the sulfuric acid concentration, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the sulfuric acid concentration through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05]; and
(ii)	One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the sulfuric acid concentration in the alkali metal halogen etching bath by routine experimentation that would have achieved the complete removal of the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Regarding claim 29, the method of Carey differs from the instant invention because Carey does not disclose wherein the sulfuric acid is present at a concentration ranging from about 2 percent by volume to about 50 percent by volume, based on a total volume of the activation solution.
Wiesner teaches that sulfuric acid has been used with other fluoride ion containing salts to 

supply the hydrogen and fluoride ion concentrations (col. 2, lines 19-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sulfuric acid described by the Carey combination with wherein the sulfuric acid is present at a concentration ranging from about 2 percent by volume to about 50 percent by volume, based on a total volume of the activation solution because:
(i)	Considering that Wiesner is silent as to the sulfuric acid concentration, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the sulfuric acid concentration through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05]; and
(ii)	One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the sulfuric acid concentration in the alkali metal halogen etching bath by routine experimentation that would have achieved the complete removal of the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
	Regarding claim 30, the method of Carey differs from the instant invention because 

Carey does not disclose wherein the sulfuric acid is present at a concentration ranging from about 5 percent by volume to about 25 percent by volume, based on a total volume of the activation solution.
Wiesner teaches that sulfuric acid has been used with other fluoride ion containing salts to supply the hydrogen and fluoride ion concentrations (col. 2, lines 19-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sulfuric acid described by the Carey combination with wherein the sulfuric acid is present at a concentration ranging from about 5 percent by volume to about 25 percent by volume, based on a total volume of the activation solution because:
(i)	Considering that Wiesner is silent as to the sulfuric acid concentration, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the sulfuric acid concentration through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05]; and
(ii)	One having ordinary skill in the art has the skill to experimentally determine, 

calculate and/or optimize the sulfuric acid concentration in the alkali metal halogen etching bath by routine experimentation that would have achieved the complete removal of the surface of all oxides, and provide a more uniform layer of complex (MPEP § 2141.03).
Regarding claim 32, Wiesner teaches wherein the activation solution is maintained at an 
atmospheric pressure and a temperature ranging from about 15 °C to about 50 °C (= temperatures of the etching bath can range from room temperature to the boiling point of the bath) [col. 2, lines 44-46].
	
II.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Wiesner (US Patent No. 3,065,154) and Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1) as applied to claims 15-19, 21-22, 24-30 and 32 above, and further in view of Rohrer et al. (US Patent No. 2,997,429).
	Carey, Wiesner and Miyamoto are as applied above and incorporated herein.
Regarding claim 20, the method of Wiesner differs from the instant invention because Carey does not disclose the method further comprising: after the immersing, subjecting the titanium substrate to an anodic sulfuric acid method.
Carey teaches that:
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal. The pretreatment process may include one or more process steps depending 

on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S.  Pat.  No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

	Rohrer teach that:
Another object of this invention is to provide a method for electrolytically bright polishing and/or leveling surfaces of members of titanium and titanium base alloys which comprises making the titanium member an electrode in an electrolyte comprising sulfuric acid, fluoboric acid and hydrofluoric acid and passing a current through said electrolyte of a sufficient density and for a sufficient period of time to effect a bright polish on the titanium member (col. 1, lines 63-72).

	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Carey combination with wherein the method further comprises: after the immersing, subjecting the substrate to an anodic sulfuric acid method because making titanium an anode in an electrolyte comprising sulfuric acid, fluoboric acid and hydrofluoric acid effects a bright polishing and/or leveling surfaces of members of titanium and titanium base alloys.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).


III.	Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Wiesner (US Patent No. 3,065,154) and Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1) as applied to claims 15-19, 21-22, 24-30 and 32 above, and further in view of Crossley et al. (US Patent No. 4,631,390).
	Carey, Wiesner and Miyamoto are as applied above and incorporated herein.
Regarding claim 35, the method of Wiesner differs from the instant invention because Carey does not disclose wherein the strike plating comprises etching the activated titanium substrate prior to actuating the current source.
	Carey teaches that in one embodiment of the invention, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
	Miyamoto teaches that the strike nickel plating is performed using a Wood’s strike nickel bath (page 7, [0152]).
	Crossley teaches that:
	However, if the nickel/silver/gold combination is preferred, it may be necessary to ensure against contamination resulting from absorption of hydrogen into the nickel layer and thus affecting the outer layers of silver and gold. The problem of contamination may be overcome by depositing the nickel layer in accordance with a technique known as “Wood's Process”, which involves flashing on the nickel from a bath of nickel chloride, wherein the wire is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 secs. The nickel-coated wire is then washed and rinsed in distilled water and transferred to a silver plating bath. The wire may then be gold-plated if preferred (col. 3, line 60 to col. 4, line 5).

The wire is back-etched and plated, in accordance with Woods Nickel Strike, using nickel chloride at a concentration of 240 g/l and Hydrochloric acid at a concentration of 86 ml/l. These stages are carried out at room temperature with current densities of 3 Amp/dm sq cathodic for 3-4 minutes and 2 Amp/dm sq anodic for 20 seconds. The level of iron contamination should not rise above 1 g/l (col. 4, lines 35-42).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by the Carey combination with wherein the strike plating comprises etching the activated titanium substrate prior to actuating the current source because when flashing on the nickel using a Wood’s strike nickel bath with the Wood’s process, the substrate is back-etched and plated.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 18, 2021